Citation Nr: 0407723	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left ankle, prior to April 22, 
2003. 

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left ankle, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, wherein the RO continued a ten percent 
disability rating for traumatic arthritis of the left ankle.

In October 2002, in accordance with authorizing criteria then 
in effect, the Board undertook internal development of the 
claim.

In May 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In a September 2003 rating decision, the RO assigned a 20 
percent evaluation for traumatic arthritis of the left ankle, 
effective April 22, 2003, the date of a VA examination 
reflecting an increase in severity of the disability at 
issue.  As the 20 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claims remain viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  In light of the above, the Board 
has framed the issues as those listed on the front page of 
this decision. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claims, and has obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claims.

2.  Prior to April 22, 2003, the veteran's traumatic 
arthritis of the left ankle was manifested by pain, 
stiffness, swelling, fatigue, all of which equates to 
moderate limitation of motion; marked limitation of motion 
was not shown. 

3.  From April 22, 2003, the veteran's traumatic arthritis of 
the left ankle is manifested by ankle pain, stiffness, 
swelling, fatigue, and moderate instability, all of which 
equates to marked limitation of motion; ankylosis is not 
shown.


CONCLUSIONS OF LAW

1.  Prior to April 22, 2003, the schedular criteria for an 
evaluation in excess of 10 percent for traumatic arthritis of 
the left ankle were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5271 (2003).

2.  Subsequent to April 22, 2003, the schedular criteria for 
an evaluation in excess of 20 percent for traumatic arthritis 
of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of VA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002).  VA also has a duty to assist 
claimants in obtaining evidence necessary to substantiate 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

The United States Court of Appeals for Veteran Claims' (CAVC) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, regarding the issue on appeal, a 
substantially complete application for an increased 
evaluation for service connected traumatic arthritis of the 
left ankle was received from the veteran by the RO on March 
8, 1998.  Thereafter, in a rating decision dated in September 
1998 that issue was denied.  Only after that rating action 
was promulgated did the AOJ, on July 8, 2003, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Additionally, the July 1999 
Statement of the Case and Supplemental Statements of the 
Case, dated in May 2002 and October 2003 further informed the 
veteran of the information and evidence necessary to 
substantiate his increased evaluation claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a) (West 2002).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the CAVC in Pelegrini, for 
the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on July 8, 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2003).  After the notice was provided, the case was 
readjudicated and a Statement of the Case and Supplemental 
Statement of the Case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  In addition, 
pursuant to a Board remand in May 2003, the veteran was 
afforded an additional VA examination in August 2003 to 
determine the current severity of his service-connected left 
ankle disability.  

Furthermore, in May 2003, the Board remanded the veteran's 
claim to the RO in order to provide the appellant a 
Supplemental Statement of the Case after receiving new 
evidence that was developed after the veteran had perfected 
his appeal.  The Supplemental Statement of the Case 
addressing the new evidence was issued in October 2003.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  As noted previously, the July 1999 
Statement of the Case and Supplemental Statements of the 
Case, issued in May 2002 and October 2003 further informed 
the veteran of the information and evidence necessary to 
substantiate his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  In this regard, the 
Board remanded the veteran's claim in May 2003 for further 
development which included, but was not limited to, an 
additional VA examination, which was conducted in August 
2003.  A copy of the examination report is contained in the 
claims file. 

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained. 


Factual Background

The veteran was originally awarded service connection for 
traumatic arthritis of the left ankle by the RO on rating 
action in September 1963.  At that time, it was assigned a 
ten percent disability evaluation.  Service medical records 
showed that in March 1954, the veteran sustained a fracture 
of the distal end of the left fibula in the area of the left 
ankle.  An X-ray of the left fibula, performed in November 
1954, reflects that there was an old healed fracture of the 
distal fibula, to include the ankle.  A November 1954 
examination for separation report reflects that the lower 
extremities were found to have been "normal."  

A February 1959 quadrennial examination report for the United 
States Army Reserves reflects that the lower extremities were 
found to have been "abnormal."  In the notes section of the 
report, it was noted that there was no deformity or 
limitation of motion of the lower left leg.  It was noted, 
however, that the veteran had sustained a simple left lower 
leg fracture in 1954, which was treated with closed 
reduction, cast and immobilization for eight weeks.  

Upon examination by VA in September 1963, the veteran's in-
service history with respect to his left ankle was reported 
and is consistent with that noted in the preceding 
paragraphs.  At that time, X-rays of the left ankle showed a 
fracture of the lateral malleolus with moderate traumatic 
arthritis in the area.  A diagnosis of traumatic arthritis of 
the left ankle was recorded.  The veteran filed his claim for 
increase in March 1998.  In a September 1998 rating decision, 
the RO continued the ten percent evaluation.  His 
disagreement with that rating led to this appeal.  As noted 
in the introductory section of this decision, in a September 
2003 rating decision, the RO assigned a 20 percent disability 
evaluation for the service-connected left ankle disability, 
effective April 22, 2003, the date of a VA examination 
reflecting an increase in the severity of the left ankle. 

Turning to the more recent evidence of record, a February 
1998 report, submitted by DLL (initials), MD, reflects that 
the veteran complained that his right ankle always bothered 
him, that it never felt right and that it continued to be 
"difficult" on a daily basis.  A physical evaluation of the 
veteran revealed that he had pain with range of motion as 
well as with direct palpation of the lateral lower leg over 
the area of the fibula.  

An August 1998 VA examination report reflects that the 
veteran complained of pain in the left ankle since 1953.  He 
related that he had occasional swelling in the left ankle.  
The examiner noted that there was no history of inflammation 
of the left ankle joint.  The veteran stated that he normally 
treated the left ankle disability with rest, hot soaks, and 
occasional use of Tylenol.  He related that activities such 
as prolonged walking or standing aggravated his left ankle 
disability.  The examiner indicated that the veteran did not 
require any assistive device as a result of his left ankle 
disability.  

He denied any history of subluxation, dislocation, or 
instability of the joint.  There was no evidence of any 
inflammatory processes in the past.  The examiner reported 
that the left ankle did not appear to significantly aversely 
affect the appellant's normal daily activities.  On physical 
evaluation of the left ankle, there was no evidence of any 
inflammation, edema, swelling, deformity, misalignment, 
instability or tenderness.  Dorsiflexion was to 20 degrees, 
plantar flexion was to 45 degrees, inversion and eversion 
were to 30 and 20 degrees, respectively.  X-rays of the left 
ankle showed mild degenerative changes with prominent 
posterior calcaneal spur.  A diagnosis of fracture of the 
left ankle, probable lateral malleolus (by history), with 
residual pain and mild degenerative changes was entered by 
the examining physician.  

An April 1999 fee basis examination reported reflects that 
the veteran had normal alignment of his lower extremities, 
bilaterally.  He had symmetrical leg lengths.  There was 
normal ankle and subtalar joint range of motion, bilaterally.  
He had intact peripheral pulses as well as normal sensation 
and deep tendon reflexes of the lower extremities.  He had a 
negative anterior draw sign of "the ankle."  The examiner 
related that the veteran's point of maximal tenderness 
appeared to be in the region surrounding the lateral 
malleolus on the left side.  X-rays of the ankles 
demonstrated no significant subluxation of any bones.  There 
was normal chondral height at the tibiotalar joint.  There 
was some irregularity of the distal tibiofibular joint, which 
corresponded to the veteran's area of local tenderness.  An 
impression of minor degenerative changes about the 
tibiofiublar joint with secondary localized pain was entered. 

In letters, submitted by DLL, MD, dated in March 2000 and 
April 2002, it was reported that the veteran had complained 
of pain and swelling in his left ankle for a number of years.  
Dr. DLL related that the veteran had some negative changes in 
the area of his left ankle, and that he continued to have 
pain and swelling.  

Private treatment reports, dating contemporaneously and 
previously, submitted by the Scott and White Orthopedic 
Clinic, include an X-ray report of the left ankle, dated in 
April 1999.  

A review of that report reflects that there were degenerative 
changes at the ankle mortise joint, spurring and irregularity 
at the lateral aspect of the distal tibia, posterior spurring 
at the calcaneus and degenerative changes at the tarsals.  In 
April 2001 there was mild swelling of the left ankle.  
Reflexes were not shown to have been present in the lower 
extremities.  

An April 2003 VA orthopedic examination report reflects that 
the examiner had reviewed the claims file prior to the 
examination.  The veteran indicated that since service 
discharge, his left ankle was very sensitive on the lateral 
side and very tender to the touch, especially around the 
lateral malleolus and just proximal to the lateral malleolus.  
He reported that he would occasionally get a needle-like 
sensation around the lateral malleolus, which was weather 
related.  He related that the left ankle would swell more 
towards the end of the day.  

The examiner noted that although the examination was 
performed on a cloudy and rainy day in the morning, the 
veteran did not appear to have any weather related problems.  
He related that he wore a lace-topped, high-top work shoe, 
which gave him a lot more security around his left ankle.  He 
denied having any redness or flare-ups of the joint but did 
report sensitivity around the lateral malleolus with 
occasional sharp pain and swelling toward the end of the day.  
He denied any sense of dislocation, locking or inability to 
use his left ankle.  He related that he was still active but 
that he was not gainfully employed because he was retired.  
He reported taking Tylenol almost every day and that he 
rubbed an over-the-counter crème around his ankle and lower 
calf at least five or six times a week, which he had done for 
the previous five or six years.  

Upon physical evaluation in April 2003, the examiner noted 
that upon lying down on the examination table, the veteran's 
left foot and ankle seemed to maintain a little bit more of 
an anatomical position, (i.e., a neutral position with the 
heel being more perpendicular to the long axis of the tibia 
than in the more supple right foot and ankle that inverted, 
relaxed and plantar flexed more).  The veteran had 
dorsiflexion and plantar flexion to five degrees.  

When the examiner pushed the motion passively, he was able to 
get a little further on the left, but the veteran was 
uncomfortable around the lateral malleolus.  He was noted not 
to have had any symptoms around the medial side of his left 
ankle.  In the relaxed position, he had more inversion of his 
right heel, but he had more motion of his right heel when 
asked to invert or evert it, and he was more supple on the 
right than on the left.  The examiner indicated that if he 
grabbed the veteran's "heel" and attempted to perform a 
drawer sign, both joints seemed stable.  The examiner further 
noted that when he tried to put stress on the subtalar joint, 
he had to be careful not to stretch the skin over the lateral 
side of his lateral malleolus because that was an area which 
was sensitive to pressure.   

The VA examiner noted in April 2003, that if he grasped more 
of the forefoot, than the veteran was able to invert and 
evert, the heel and the foot seemed a little stiffer on the 
left than on the right.  If the examiner just lightly touched 
the skin over the lateral malleolus, the veteran did not 
really seem to be supersensitive.  It was noted that any 
amount of pressure right around the area of the lateral 
malleolus produced tenderness for the veteran and that that 
had been a constant problem since the in-service fracture of 
the left ankle.  

The veteran stated that he pulled on the laces of his boot 
until it was comfortable, supportive to his "ankle" and 
foot and that he used it that way.  X-rays of the left ankle 
were noted to have been fairly similar to those performed by 
VA in August 1998.  In this regard, there was some mild 
degenerative changes, and a large posterior calcaneal spur, 
which was at the attachment of the heel cord and not really 
involved with his old malleolar fracture.  A diagnosis with 
respect to the left ankle was not entered at that time. 

When examined by VA in August 2003, the veteran related that 
he always had pain in the left ankle, frequently at night and 
that it kept him from sleeping.  He related that the weather 
would sometimes increase the pain, but that sometimes the 
pain would get worse for no reason.  The examiner indicated 
that his ankle was weak, and that he was unable to do very 
much because of the weakness and rapid fatigue.  He related 
that his balance was poorer because of his "ankle."  


An examination of the left ankle revealed that he had less 
than five degrees of dorsiflexion and five degrees of plantar 
flexion.  His motion was the same both active and passively.  
The veteran had essentially no inversion or eversion of the 
left heel and attempts at those motions caused him pain, 
which was exhibited by grimacing.  In addition, attempts at 
inversion produced spasms of the perioneal tendons on the 
left.  The veteran was noted to have been tender all along 
the tendon sheaths of the peroneal tendons as well as about 
the lateral malleolus.  

Neurocirculatory status distal appeared grossly intact.  Gait 
was antalgic on the left.  He was unable to toe or heel walk 
because of the left side.  He grimaced again when he tried to 
toe or heel walk.  The examining physician noted that X-rays 
of the left ankle, performed by VA in April 2003, showed mild 
degenerative changes.  The examiner noted that the service-
connected left ankle disability involved both the left ankle 
as well as the supporting peroneal muscles.  The nerves of 
the areas appeared to be uninvolved.  

The VA examiner in August 2003 indicated that the service-
connected left ankle disability caused weakened movement, 
excess fatigability and incoordination and that this would 
prevent the veteran from holding a job which required any 
significant degree of standing or ambulation.  The examiner 
further expounded that the veteran visibly manifested pain on 
both eversion and inversion of the left ankle and on 
attempting both heel and toe walking, which he was unable to 
perform on the left.  He was noted to have had a palpable 
spasm of the left peroneal musculature.  

He did not have any significant muscle atrophy, but with the 
ankle pain producing a peroneal spasm, it would be less 
likely to have been seen.  He had no skin changes, scars or 
any significant swelling or atrophy.  The examiner indicated 
that during a flare-up, the veteran would have at least a ten 
percent increase in his pain, fatigue, weakness, 
coordination, and functional impairment.  During a flare-up, 
he would have no range of motion of the left ankle.  

Despite the veteran's age (73), he was noted to have been 
trim, fit (body mass index of 27) and was otherwise capable 
of working.  The examiner reiterated that the service-
connected left ankle disability would prevent the veteran 
from working in a position which required any significant 
degree of standing or walking.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (2001), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: less or more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  See 38 
C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2003).

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not compensably limited motion, 
the limitation of motion due to pain must be taken into 
consideration in the determination of whether, and to what 
degree, the limitation is compensable.  

Diagnostic Code 5010 addresses traumatic arthritis, 
substantiated by radiological findings, and directs the 
rating to be accomplished under Diagnostic Code 5003, which 
in turn addresses degenerative arthritis and mandates the 
rating to be accomplished under the diagnostic code 
addressing limitation of motion of the affected body part, in 
this case, the ankle.  If the limitation of motion is not 
compensable, then Diagnostic Code 5003 provides for a rating 
of 10 percent for each major joint or group of minor joints 
affected by limitation of motion; and if there is no 
limitation of motion, a rating of 10 percent could be 
warranted if there were radiological evidence of the 
involvement of two or more major joints, or two or more minor 
joint groups, to be increased to a maximum of 20 percent, if 
said involvement were accompanied by occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5003, 5010 (2003).

Diagnostic Code 5271 addresses limitation of the motion of 
the ankle. It provides for ratings of 10 and 20 percent for 
moderate and marked limitation of motion, respectively.  See 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5271 (2002). 
Normal range of motion in an ankle is considered to be 20 
degrees dorsiflexion and 45 degrees plantar flexion.  See 38 
C.F.R. § 4.71, Plate II (2003).

Additionally, ankylosis of the ankle, in plantar flexion at 
less than 30 degrees, would warrant a 20 percent rating, 
while ankylosis of the ankle in plantar flexion between 30 
and 40 degrees, or in dorsiflexion between zero and 10 
degrees, would warrant a 30 percent rating.  More severe 
ankylosis would warrant a 40 percent rating.  See 38 C.F.R. § 
4.71a, Part 4, Diagnostic Code 5270 (2003).


It must be noted at the outset, however, that separate 
ratings cannot be assigned for the same manifestations of a 
single disability, as that action would violate VA's 
prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2003).

Since there is evidence of limitation of motion in this case, 
the rating of the veteran's ankles disability is to be 
accomplished not under Diagnostic Code 5003, but under 
Diagnostic Code 5271, which addresses limitation of motion of 
the ankle. The 20 percent rating that has been effect since 
April 22, 2003 for the veteran's traumatic arthritis of the 
left ankle is the maximum rating permitted by Diagnostic Code 
5271, based on marked limitation of motion.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Evaluation in Excess of 10 Percent Prior to April 22, 2003

The private and VA medical evidence of record prior to April 
22, 2003 reflects that the veteran had full range of motion 
of the left ankle in both dorsiflexion and plantar flexion, 
and it is apparent that the primary symptom of the veteran's 
left ankle disability was pain.  Even taking into account 
painful motion, there is simply no basis for an evaluation in 
excess of 10 percent under Diagnostic Code 5271.  Marked 
limitation of motion of the ankle which would warrant the 
maximum schedular evaluation under this code is not shown.  
See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).

Additionally, there is no evidence of ankylosis of the left 
ankle in plantar flexion of less than 30 degrees (20 percent 
under Diagnostic Code 5270), ankylosis of the subastragalar 
or tarsal joint in a poor weight-bearing position (20 percent 
under Diagnostic Code 5272), or malunion of os calcis or 
astragalus with marked deformity (20 percent under Diagnostic 
Code 5273) prior to April 22, 2003.

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
traumatic arthritis of the left ankle prior to April 22, 
2003.  


In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).


Evaluation in Excess of 20 Percent from April 22, 2003

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating of the veteran's service 
connected traumatic arthritis of the left ankle, in excess of 
the currently assigned 20 percent from April 22, 2003 is not 
warranted.  In particular, although it appears that he 
continues to complain of pain, weakness, instability, 
stiffness, discomfort, and swelling of the ankle which, at 
times, causes him to have poor balance, his subjective 
complaints of pain and weakness were unsupported by objective 
evidence, such as muscle atrophy, effusion, swelling, or skin 
changes.  

Although range of motion of the left ankle was significantly 
reduced on VA medical examinations in April and August 2003, 
the ankle was not ankylosed and the veteran ambulated without 
the use of any assistive device.  It does not appear that the 
service connected traumatic arthritis the left ankle has 
resulted in ankylosis of the left ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between zero or 
ten degrees or marked ankle disability based on impairment of 
the tibia and fibula.  Thus, a higher evaluation for the left 
ankle is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5271 or 5262 (2003), respectively.

The veteran's complaints of pain, weakness, fatigability and 
instability, as factors contributing to the impairment of his 
left ankle, are acknowledged, but there is no basis for a 
rating in excess of 20 percent based on limitation of motion 
due to any functional loss as the veteran is receiving the 
maximum schedular rating for limitation of motion of the 
ankles.  See Johnston v. Brown, 10 Vet. App. 80 (1997).


A separate disability rating may not be assigned for left 
ankle arthritis under Diagnostic Codes 5003 and 5010, as the 
current 20 percent rating under Code 5271 is based on 
impairment of the range of motion.  See 38 C.F.R. § 4.14 
(2003).

The Board notes that the veteran had a spasm in the palpable 
spasm in the peroneal musculature of the left ankle.  
However, service connection for neurologic impairment of the 
left lower extremity was denied by RO decision in September 
2003, and rating of impairment from that disability is not 
now on appeal; thus, assignment of an additional disability 
rating for left foot/ankle disability based on neurologic 
impairment would, in this case, violate 38 C.F.R. § 4.14 
(2003).

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b)(1) (2003). As to the disability picture 
presented, the veteran's residuals of a fracture with 
traumatic arthritis of the left ankle is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The record does not reflect frequent hospital care, and any 
interference with the veteran's employment in this case is 
not beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  It is noted 
that the 20 percent rating for residuals of a fracture with 
traumatic arthritis, left ankle accounts for what is 
considered to be the average impairment of earning capacity 
for the veteran's disability.  In addition, while the VA 
examiner in August 2003 indicated that the veteran was unable 
to work in a job which required a significant degree of 
standing or walking, he was still found to be fit and 
otherwise capable of employment.  In sum, the regular 
schedular criteria are shown to provide adequate compensation 
in this case, and consequently, referral of the case to the 
Under Secretary of Director for consideration of 
extraschedular evaluation is not warranted.

Accordingly, the Board finds that a 20 percent evaluation for 
traumatic arthritis of the left ankle from April 22, 2003, 
with consideration of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holding of the CAVC in DeLuca, 8 Vet. 
App. 202, is warranted, and best represents the veteran's 
disability picture.  38 C.F.R. § 4.7.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the left ankle, prior to 
April 22, 2003, is denied. 

Entitlement to a disability evaluation in excess of 20 
percent for traumatic arthritis of the left ankle, from April 
22, 2003, is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



